 

 

AO 245D (CASD Rev. 1/ 19) Judgment in a Criminal Case for Revocations eT Tere ~
1 s 5 : 0 ern eS
UNITED STATES DISTRICT CouR sp 06 2019 |
o

SOUTHERN DISTRICT OF CALIF ORNIA

  
  

 

 

UNITED STATES OF AMERICA JUDGMENT IN A RIMINAL CASE, - OURT -
(For Revocation of Prob tie or Supervised Release) DEPU

  

V. (For Offenses Committe
ROBERTO CHAVEZ-OLIVERA (1)

 

Case Number: 3:18-CR-0] 517-JLS

Lupe C Rodriguez, Jr
Defendant’s Attorney
REGISTRATION NO. 56575-080

C] -
THE DEFENDANT:
X] admitted guilt to violation of allegation(s) No. 1

 

LI] was found guilty in violation of allegation(s) No. after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances,

August 30, 2019

 

Date of Imposition of S eA
eee a a>

HON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/ 19) Judgment in a Criminal Case for Revocations

DEFENDANT: ROBERTO CHAVEZ-OLIVERA (1)

Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-01517-JLS

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
4 months to run consecutive to 19CR1619-J LS

O

Sentence imposed pursuant to Title 8 USC Section 1326(b).
Xx} The court makes the following recommendations to the Bureau of Prisons:
1. Incarceration in the Southern District of California to accommodate family visits.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
C) at A.M. on

 

L) as notified by the United States Marshal.

tj _ The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C]_ onor before
LJ as notified by the United States Marshal.
LI as notified by the Probation or Pretrial Services Office.

RETURN
T have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-01517-JLS
